104 U.S. 770 (____)
POPPE
v.
LANGFORD.
Supreme Court of United States.

*771 Mr. C.T. Botts and Mr. James D. Coleman in support of the motion.
Mr. C.R. Greathouse and Mr. A. Chester, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
It is clear we have no jurisdiction in this case. All the court below decided was, that in California the title of the true owner of lands is extinguished by an adverse possession under color of right for the length of time which would be a bar to a recovery in ejectment. This is not a Federal question. All that was said about sect. 1007 of the Civil Code of California was unnecessary and not required in the determination of the cause.
Motion granted.